NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA ISABEL CAMPOS-JOVEL and                   No.   19-72545
JOSE ALEJANDRO MARIN-CAMPOS,
                                                Agency Nos.      A208-281-189
                Petitioners,                                     A208-281-190

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney Gen-
eral,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2022**
                               San Francisco, California

Before: O’SCANNLAIN and BUMATAY, Circuit Judges, and BAKER,*** Interna-
tional Trade Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.
      Maria Isabel Campos-Jovel and her son, Jose Alejandro Marin-Campos, peti-

tion for review of a Board of Immigration Appeals (BIA) decision dismissing their

appeal from the order of an Immigration Judge (IJ) denying their application for

asylum and withholding of removal and protection under the Convention Against

Torture (CAT).1

      We “review the BIA’s denials of asylum, withholding of removal, and CAT

relief for ‘substantial evidence’ ” and will reverse only if the evidence compels a

contrary conclusion. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We have jurisdiction under 8 U.S.C. § 1252, and we dismiss in part and deny in part.

      Petitioners contend the BIA and IJ erred by finding that Petitioners failed to

show a nexus between any persecution they faced and a protected ground. Before

the BIA, Petitioners argued that they faced or will face persecution based on their

political opinion and membership in the particular social group of “family.” The BIA

agreed with the IJ that there was no nexus between any persecution and a protected

ground.

      Substantial evidence supports the BIA’s determination. As to the claim based

on political opinion, Petitioners do not challenge the BIA’s nexus determination and

that issue is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.



1
  Petitioners did not appeal the denial of CAT relief to the BIA. The BIA deemed
that claim abandoned.

                                         2
1996). As to the particular social group of “family,” the BIA noted that there was no

evidence that gang members harassed Marin-Campos based on familial ties. Rather,

the BIA affirmed the IJ’s finding that the gang members harassed Marin-Campos

because they wanted him to join their gang. In fact, the IJ noted that Marin-Campos

testified that other individuals were recruited to be gang members, women were re-

cruited to be girlfriends of gang members, and others were extorted for money.

      As to Campos-Jovel, the BIA similarly cited the IJ’s analysis that the gang

targeted her to recruit her son into the gang. Petitioners also refer to gangs murdering

two of Campos-Jovel’s nephews elsewhere in El Salvador, but nothing in the record

establishes that the gang members who harassed Petitioners were the same ones who

murdered the nephews. Since the BIA’s nexus determination is supported by the

record, Petitioners’ claims for asylum and withholding of removal must necessarily

fail. See Barajas-Romero v. Lynch, 846 F.3d 351, 357–59 (9th Cir. 2017) (recogniz-

ing that nexus is a required element for asylum and withholding of removal claims).

      Further, Petitioners appear to argue on appeal that they were persecuted by

gang members on account of their membership in two other particular social groups:

(1) “Salvadorans who oppose gang recruitment” and (2) “witnesses who testify

against gang members in El Salvador.” But because Petitioners’ BIA brief did not

raise these particular social groups, they are unexhausted and we lack jurisdiction to

consider them. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc)


                                           3
(per curiam) (holding that if a petitioner files a brief with the BIA, he will be

“deemed to have exhausted only those issues he raised and argued in his brief before

the BIA”).

      Petitioners also raise two other arguments. First, they argue the BIA erred in

affirming the IJ’s finding that Petitioners failed to establish past persecution. Second,

they argue the BIA erred in finding that Petitioners failed to show that their “family”

particular social group was cognizable. We need not address these issues since the

BIA’s determination on nexus is dispositive of Petitioners’ claims. See INS v. Baga-

masbad, 429 U.S. 24, 25 (1976) (“As a general rule courts and agencies are not re-

quired to make findings on issues the decision of which is unnecessary to the results

they reach.”).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           4